Jackson, Justice.
This was a motion for a new trial, the grounds of which were that the court should have continued the case, and erred in striking certain pleas of defendant.
1. The court entered judgment without a jury after the pleas were all stricken. Among them was a plea of the general issue. This should not have been stricken, but as it was an issuable defense filed on oath, it carried the case *70to the jury, and put the plaintiff upon proof of his case before them. The court, therefore, erred in rendering a judgment without permitting the jury to pass upon that plea. Causey vs. Cooper, 41 Ca., 409.
2. The second plea, under the contract, was bad and should have been stricken.
8. The third and amended plea was properly stricken, because it is wholly .unintelligible.
4. The continuance was properly refused, as, under the views entertained by the presiding judge, all the pleas had been stricken, and nothing in tjje shape of an issue was left for trial. The judgment is reversed on the ground that the court erred in overruling the motion for a new trial, predicated upon the ground that the plea of the general issue was improperly stricken, and the judgment of the court had without a jury.
Judgment reversed.